Name: Commission Regulation (EC) No 569/96 of 29 March 1996 amending Regulations (EEC) No 1362/87 and (EEC) No 1158/91 as regards the buying-in and grant of aid for private storage of skimmed-milk powder, and Regulation (EEC) No 1756/93 fixing the operative events for the agricultural conversion rate applicable to milk and milk products
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  agricultural policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31996R0569Commission Regulation (EC) No 569/96 of 29 March 1996 amending Regulations (EEC) No 1362/87 and (EEC) No 1158/91 as regards the buying-in and grant of aid for private storage of skimmed-milk powder, and Regulation (EEC) No 1756/93 fixing the operative events for the agricultural conversion rate applicable to milk and milk products Official Journal L 080 , 30/03/1996 P. 0048 - 0050COMMISSION REGULATION (EC) No 569/96 of 29 March 1996 amending Regulations (EEC) No 1362/87 and (EEC) No 1158/91 as regards the buying-in and grant of aid for private storage of skimmed-milk powder, and Regulation (EEC) No 1756/93 fixing the operative events for the agricultural conversion rate applicable to milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Commission Regulation (EC) No 2931/95 (2), and in particular Articles 7 (5) and 28 thereof,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 150/95 (4), and in particular Article 6 (2) thereof,Whereas Council Regulation (EEC) No 1014/68 of 20 July 1968 laying down general rules for the public storage of skimmed milk powder (5), as last amended by Regulation (EEC) No 3577/90 (6), was repealed with effect from 1 March 1996 by Council Regulation (EC) No 1538/95 (7); whereas some of the rules in Regulation (EEC) No 1014/68 have been incorporated into Article 7 of Regulation (EEC) No 804/68, as amended by Regulation (EC) No 1538/95; whereas Commission Regulation (EEC) No 625/78 of 30 March 1978 on detailed rules of application for public storage of skimmed-milk powder (8), as last amended by Regulation (EC) No 1802/95 (9), was re-cast when adjusted as a result of the repeal of Regulation (EEC) No 1014/68; whereas, consequently, Regulation (EEC) No 625/78 was also repealed with effect from 1 March 1996 by Commission Regulation (EC) No 322/96 of 22 February 1996 laying down detailed rules of application for the public storage of skimmed-milk powder (10);Whereas Commission Regulation (EEC) No 1362/87 of 18 May 1987 laying down detailed rules for the application of Council Regulation (EEC) No 777/87 with respect to the buying-in and the granting of aid for the private storage of skimmed-milk powder (11), as last amended by Regulation (EC) No 1137/94 (12), Commission Regulation (EEC) No 1158/91 of 3 May 1991 on the buying in by tender of skimmed-milk powder to intervention agencies (13), as last amended by Regulation (EC) No 1802/95, and Commission Regulation (EEC) No 1756/93 (14), as last amended by Regulation (EC) No 315/96 (15), make reference to Regulations (EEC) No 1014/68 and (EEC) No 625/78; whereas those references should be replaced by references to Regulation (EC) No 322/96; whereas, furthermore, Regulation (EEC) No 1158/91 should be amended to specify the way in which the buying-in price is to be calculated on the basis of the protein content of the skimmed-milk powder;Whereas, in respect of the private storage scheme for skimmed milk powder, Article 5 of Regulation (EEC) No 1362/87 provides that, where skimmed-milk powder is for export, notwithstanding the rules normally applicable, the contractor may remove it from storage once a contractual thirty-day period has expired; whereas this derogation is hardly ever used and unnecessarily complicates the administration of the scheme; whereas it should therefore be abolished;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1362/87 is amended as follows:1. In Article 1 (3) the words 'Regulation (EEC) No 625/78` are replaced by 'Commission Regulation (EC) No 322/96 (*).(*) OJ No L 45, 23. 2. 1996, p. 5.`2. Article 2 (2) is amended as follows:(a) point (a) is replaced by the following:'(a) has been manufactured in a production unit which undertakes to keep on a permanent basis the records referred to in point (b) of Article 2 (1) of Regulation (EC) No 322/96.`(b) point (e) is replaced by the following:'(e) complies with the maximum permitted levels of activity applicable under Community rules; the levels applicable shall be those fixed in Article 3 of Council Regulation (EEC) No 737/90 (*). The level of radioactive contamination of the product shall be monitored only if the situation so requires and only for as long as is necessary. Where necessary, the duration and scope of the controls shall be determined in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68.(*) OJ No L 82, 29. 3. 1990, p. 1.`3. Article 5 is deleted.Article 2 Regulation (EEC) No 1158/91 is hereby amended as follows:1. In the second paragraph of Article 1 the words 'Regulation (EEC) No 625/78` are replaced by 'Regulation (EC) No 322/96 (*).(*) OJ No L 45, 23. 2. 1996, p. 5.`2. Article 3 (1) is replaced by the following:'1. Tenderers may take part in the invitation to tender only:- in respect of the skimmed-milk powder manufactured in the 21 days preceding the final date for the submission of tenders; in the case provided for in the second sentence of Annex III (e) to Regulation (EC) No 322/96 this period is fixed at three weeks,- if they undertake in writing to comply with Article 4 (6) of Regulation (EC) No 322/96.`3. Point (c) in the second subparagraph of Article 7 (1) is replaced by the following:'(c) the depot where it must be delivered. Articles 5 and 6 of Regulation (EC) No 322/96 shall apply.`4. Article 9 is replaced by the following:'Article 9Within the period commencing on the 120th day after taking over the skimmed-milk powder and ending on the 140th day thereafter, the intervention agency shall pay the successful tenderer the buying-in price. The payment shall be made in respect of each quantity taken over, provided that compliance with the requirements referred to in the second paragraph of Article 1 has been checked.The buying-in price shall be calculated as follows:- if the protein content of the non-fat dry matter is 35,6 % or more, the buying-in price shall be that indicated in the tender;- if the protein content of the non-fat dry matter is below 35,6 %, but no less than 31,4 %, the buying-in price shall be that indicated in the tender, less "d", calculated as follows:d = tender price Ã  [(0,356 - protein content) Ã  1,75].The protein content shall be determined using the method set out in Annex I to Regulation (EC) No 322/96.`5. Article 10 is replaced by the following:'Article 10Articles 2 and 3 of Regulation (EC) No 322/96 shall apply.`Article 3 Point 1 of section CI of Part C and point 3 of Part D in the Annex to Regulation (EEC) No 1756/93 are replaced by the following:>TABLE>Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 March 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 13.(2) OJ No L 307, 20. 12. 1995, p. 10.(3) OJ No L 387, 31. 12. 1992, p. 1.(4) OJ No L 22, 31. 1. 1995, p. 1.(5) OJ No L 173, 22. 7. 1968, p. 4.(6) OJ No L 353, 17. 12. 1990, p. 23.(7) OJ No L 148, 30. 6. 1995, p. 17.(8) OJ No L 84, 31. 3. 1978, p. 19.(9) OJ No L 174, 26. 7. 1995, p. 27.(10) OJ No L 45, 23. 2. 1996, p. 5.(11) OJ No L 129, 19. 5. 1987, p. 9.(12) OJ No L 127, 19. 5. 1994, p. 14.(13) OJ No L 112, 4. 5. 1991, p. 65.(14) OJ No L 161, 2. 7. 1993, p. 48.(15) OJ No L 44, 22. 2. 1996, p. 12.